Per Curiam,
The assignments of error present no question of law for our consideration. The Borough of West Liberty gave its consent to the West Side Belt Railroad Company to enter it on lines indicated in the ordinance and to pass over certain streets at grade. The company in constructing its road crossed below the natural grade, a street on which the plaintiff’s property was situated, no official grade having been established and in so doing deprived the plaintiff , of the meansb-of access he had before enjoyed to a part of the street. The location of the road at this place was a permanent one and thá company opened a new street on its own land in substitution for the one destroyed. The action was for the recovery of damages from the borough for permitting the unauthorized act of the company. The question of fact at the trial was whether the plaintiff had suffered a special injury by the depreciation of his property.' The jury under clear and adequate instructions found that he had not.
The judgment is affirmed: